Name: Commission Regulation (EC) No 1408/2001 of 11 July 2001 concerning Regulation (EC) No 1970/96 opening and laying down detailed rules for the management of a Community tariff quota for millet falling within CN code 10082000
 Type: Regulation
 Subject Matter: plant product;  tariff policy;  EU finance
 Date Published: nan

 Avis juridique important|32001R1408Commission Regulation (EC) No 1408/2001 of 11 July 2001 concerning Regulation (EC) No 1970/96 opening and laying down detailed rules for the management of a Community tariff quota for millet falling within CN code 10082000 Official Journal L 190 , 12/07/2001 P. 0008 - 0008Commission Regulation (EC) No 1408/2001of 11 July 2001concerning Regulation (EC) No 1970/96 opening and laying down detailed rules for the management of a Community tariff quota for millet falling within CN code 1008 20 00THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals(1), as last amended by Regulation (EC) No 1666/2000(2),Having regard to Commission Regulation (EC) No 1970/96 of 14 October 1996 opening and laying down detailed rules for the management of a Community tariff quota for millet falling within CN code 1008 20 00 (3), and in particular Article 2 (4) thereof,Whereas:In accordance with Regulation (EC) No 1970/96, the Commission must fix a single coefficient for reducing the quantities in the import licences applied for where these quantities exceed the quantities in the annual quota; whereas applications for import licences submitted on 9 July 2001 for millet falling within CN code 1008 20 00 relate to 70569 t and the maximum quantity which may be imported is 1300 t at a duty rate of EUR/t 7. The corresponding percentage reductions for import licence applications submitted on 9 July 2001 should be fixed,HAS ADOPTED THIS REGULATION:Article 1Applications for licences for the millet quota provided for in Regulation (EC) No 1970/96 at a duty rate of EUR/t for millet falling within CN code 1008 20 00 submitted on 9 July 2001 and forwarded to the Commission, shall be accepted for the tonnages indicated therein multiplied by a coefficient of 0,01842.Article 2This Regulation shall enter into force on 12 July 2001.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 11 July 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 181, 1.7.1992, p. 21.(2) OJ L 193, 29.7.2000, p. 1.(3) OJ L 261, 15.10.1996, p. 34.